Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 1 of 9




                          EXHIBIT %
                           6($/('



                           (attached)
          Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 2 of 9



In the City of                  , at fourteen hours of February fifteenth, two thousand nineteen. Before me,
SILVIA IVETTE JUÁREZ BARRIOS, Notary Public, of Mejicanos,
                appears, housewife, with her address at                                                    , who I
do not know, but who I identify through her Unique Identification Document (Documento Único de
Identidad) Number:                                                      . AND SHE REPRESENTS UNDER
OATH TO ME: I) That at the end of the month of November, two thousand eighteen, she went to the
District Attorney’s Office (Oficina Fiscal) of the municipality of Mejicanos, located in Urbanización
Dolores, number three hundred twenty-c, fifth street west, of the municipality of Mejicanos, department of
               , to request information on the actual status of a criminal report filed by her son
                              , of legal age, for the felonies of Extortion and Aggravated Threats, filed in
November, two thousand eighteen, being serviced at the lobby of such District Attorney’s Office, where
they provided reference number Ref.                               , under which the criminal report filed is
processed, and they also stated to her that the assigned prosecutor was Nelson Castro of the Blue Collar
Crime Unit (Unidad de Delitos contra el Patrimonio). She then held a meeting with the prosecutor assigned
to the case on that same date, where he inquired as to the failure by the reporting party to continue with the
process, and she answered that her son had left the country and she was asked if she was willing to continue
with the process, even giving statements on the case, and she answered that she could do so. Additionally,
she states that the aforementioned prosecutor proposed to her that investigators that have been investigating
the case could go to her house, to which she answered no, since the place was dangerous, and her family
and she were being watched by members of gangs that are active in the area. Thus, she proposed to give
her statement in the Police Precinct (Sub Delegación Policial) of                          , Department of
          . She was also recommended to seek help in the Human Rights Defense Office (Procuraduría para
la Defensa de los Derechos Humanos). II) That on December fourth, two thousand eighteen, the
investigator of the Police Precinct of the municipality of                      , whose name was “Consuelo”
called her on the telephone, and summoned her to come on December fifth, two thousand eighteen, to give
a statement on the criminal report process that her son                                       had filed. III) That
on December fifth, two thousand eighteen, she went to the Police Precinct of the municipality of
                 , Department of                 . There, she had a meeting with an investigator of the National
Civil Police (Policía Nacional Civil), whose name was “Consuelo”, where she was requested to ratify the
statements of her son in the criminal report filed, regarding death threats received by the MS 13 gang, and
that they were also going to kill all members of her family, to which she stated that all of what her son had
stated was true, given that she had seen the threat messages against him. IV) That on December sixth, two
thousand eighteen, she went to the Human Rights Defense Office, located at: quinta avenida norte and
diecinueve called poniente, number twelve, Government Center (Centro de Gobierno), municipality of
          , department of                  . And she asked at the lobby if they had knowledge of a criminal
report filed against her son                                          in two thousand five, since he had been
detained and processed in the United States, and they suggested that she go to the Ministry of Foreign
Affairs (Ministerio de Relaciones Exteriores), so that they contact Immigration Services (Migración), to
know what he is being accused of in the United States, since, according to her, they told her that there was
no criminal record for her son. Even though they told her that they had in their records a profile similar to
that of her son, since there was data in their records with respect to the name, age and family status, with
the difference that the names of the parents of such person were different from those of her son. V) That on
December sixth, two thousand eighteen, she went to the Ministry of Foreign Affairs, located at: Calle El
Pedregal, Boulevard Cancillería, Ciudad Merliot, municipality of Antiguo Cuscatlán, department of la
Lbiertad, she met with Jacqueline Escobar, employee of the Ministry, to which she recounted the situation
of the detention of her son in the United States, and she told her to contact immigration personnel, asking
her the color of the uniform that her son used now that he was detained in the United States, and she
responded that it was red, telling her that such color meant he was highly dangerous. VI) In February, two
thousand nineteen, she went to the District Attorney’s Office of the municipality of Mejicanos, to request
the certification of the file of the case of her son that such institution was investigating, and they answered
that her son                                       should send a written authorization, and that they could not
          Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 3 of 9



provide such documentation to her, since she had to establish in the request whether such information was
being required by the government of the United States, or if she was personally requesting it. I explained
to                                                         her liability for the crime of Negligent Falsehood
(Falsedad Ideológica), as regulated by article two hundred eighty-four, subsection one of the Criminal
Code, and she told me that the statements made before were true. This was what the person that came before
me stated, to whom I explained the legal effects of this notarial instrument; which contains one useful page,
which I read, in full, in a single uninterrupted act, and she stated that it was drafted in accordance with the
truth. She ratifies its content and we sign it for certification purposes. I ATTEST.


                                           [illegible signatures]
                                    [Seal of Silvia Ivette Juarez Barrios
                                                Notary Public
                                        Republic of “El Salvador”]
       Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 4 of 9



                                   [FGR]


                      OFFICE OF THE ATTORNEY GENERAL
                  DISTRICT ATTORNEY’S OFFICE OF MEJICANOS
                         UDPP UDV UST UMM DPJ
           TELEPHONES: 2593-6424, 2593-6410, 2593-6413, 2593-6420, 2593-6428

REFERENCE:
PROSECUTOR: Nelson Castro
ACCUSED:
CRIMINAL REPORT DATE:
Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 5 of 9



                           [illegible]
        MINISTRY OF FOREIGN AFFAIRS TELEPHONE 22375610
                       DATE: DEC 6, 2018
                       REQUEST #:
                    DOCUMENT QUANTITY: 1
                     MAN           FEMALE X


                        [seal of delivered]
Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 6 of 9



                         Jacqueline Escobar




                     Ministry of Foreign Affairs
          Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 7 of 9



                               THE REPUBLIC OF EL SALVADOR
                             UNIQUE IDENTIFICATION DOCUMENT
[coat of arms of El Salvador]                                           [flag of El Salvador]
[Unique Identification Document in English and Spanish]
                 [illegible signature]
                    National Registrar of Individuals     [illegible signature]


Married
[…]

Housewife
          Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 8 of 9



                                    REPUBLIC OF EL SALVADOR
[Passport in English and Spanish]

[photo]
[illegible signature]

[…]

Central Office
Case 1:19-cv-00015-PLF Document 30-2 Filed 02/18/19 Page 9 of 9
